IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0261
                                Filed April 8, 2015


IN THE INTEREST OF M.L.,
Minor Child,

J.B., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Butler County, Peter B. Newell,

District Associate Judge.




       A mother appeals the termination of her parental rights. AFFIRMED.




       Amy K. Swanson of Lawler & Swanson, P.L.C., Parkersburg, for appellant

mother.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Greg Lievens, County Attorney, and Martin Petersen, Assistant County

Attorney, for appellee State.

       Lana Luhring, Waverly, attorney and guardian ad litem for minor child.




       Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                       2


DOYLE, J.

      A mother appeals the termination of her parental rights to her child M.L.,

born in October 2012. We review her claims de novo. See In re A.M., 843

N.W.2d 100, 113 (Iowa 2014).

      Our de novo review of the record reveals the following facts. The mother

has a history of substance abuse and mental health issues, as well as

involvement with the Iowa Department of Human Services (Department). The

mother had an open child-in-need-of-assistance case concerning her two other

children, not at issue here, at the time of M.L.’s birth.   M.L. was thereafter

adjudicated a child in need of assistance (CINA), and services to the mother

continued. It appeared the mother was making progress in her CINA cases by

early 2013; the Department noted the mother was in therapy at that time and that

the mother recognized when she needed outside assistance due to her mental

health issues. The CINA case was closed in April 2013. However, the mother’s

progress was short-lived.

      In August 2013, while the child was in her care, the mother attempted

suicide. Though the mother claimed she had been attacked, it was determined

she had inflicted twenty lacerations to her neck, arms, ankle, lower right

abdomen, and hip. Responding officers reported there was blood everywhere in

the home, and they found a suicide note covered in blood in the trash can. The

mother later admitted her wounds were self-inflicted, and she was charged with

child endangerment. This was not the mother’s first suicide attempt.

      The child was subsequently removed from the mother’s care and placed

with the child’s father, where the child has since remained. At the time of the
                                          3


child’s removal, the child was suffering from significant developmental delays and

a flat head from being placed in her car seat for long periods of time.

       The mother pled guilty to the child endangerment charge in October 2013

and was sentenced to two-years’ imprisonment, which was suspended, and two-

years’ probation. The mother subsequently moved out of state to live with a

relative, where the mother has since remained.

       The mother initially reported she was engaging in services while out of

state, including meeting with a psychiatrist and taking her prescribed

medications.    The mother reported in March 2014 she had completed a

substance-abuse-treatment      program     and   was    beginning    mental    health

counseling. The mother had phone contact with the child and in-person visits

two days in May 2014. A home study was completed on the mother’s out-of-

state home, but the home study did not recommend placement of the child with

the mother or the mother’s relative.

       Ultimately, the court in October 2014 directed the State to file a petition for

the termination of the mother’s parental rights, and a hearing on the filed petition

was held in 2015. The mother testified and acknowledged that it was not in the

child’s best interests for the child to be placed in her care at that time, admitting

she and the child would have to reestablish a relationship.         Additionally, the

mother admitted she had stopped taking her prescribed medications and was not

participating in any form of counseling at that time. She requested an additional

six months to work toward building a relationship with the child and reunification.

       Following the hearing, the juvenile court entered its order terminating the

mother’s parental rights pursuant to Iowa Code section 232.116(1)(e) and (h)
                                         4


(2013).   The mother now appeals, contending the State failed to prove the

statutory grounds for termination and that termination was not in the child’s best

interests. She also asserts the juvenile court should have allowed additional time

to work toward reunification.

       In determining whether parental rights should be terminated under chapter

232, the juvenile court “follows a three-step analysis.” In re D.W., 791 N.W.2d

703, 706 (Iowa 2010). Step one requires the court to “determine if a ground for

termination under section 232.116(1) has been established” by the State. Id. On

our review, we need only find termination proper under one of those grounds to

affirm. Id. at 707; see also In re R.R.K., 544 N.W.2d 274, 276 (Iowa Ct. App.

1995). If the juvenile court finds grounds for termination, the court moves to the

second step of the analysis: deciding if the grounds for termination should result

in a termination of parental rights under the best-interest framework set out in

section 232.116(2). D.W., 791 N.W.2d at 706-07. Even if the juvenile court finds

“the statutory best-interest framework supports termination of parental rights,” the

court must proceed to the third and final step: considering “if any statutory

exceptions set out in section 232.116(3) should serve to preclude termination of

parental rights.” Id. at 707.

       Under Iowa Code section 232.116(1)(h), parental rights may be

terminated if the court finds by clear and convincing evidence that (1) the child is

three years of age or younger, (2) has been adjudicated a CINA, (3) has been

removed from the physical custody of her parents for at least six months of the

last twelve months, and (4) there is clear and convincing evidence that the child

cannot be returned to the custody of the child’s parent at the present time. Here,
                                        5


there is no question the first three elements were established: the child was born

in 2012, was adjudicated a CINA in September 2013, and had been removed

from the mother’s physical custody since August 2013. The only debatable issue

is the fourth element, and, upon our de novo review, we find the State has met its

burden on this element.

      Here, the mother admitted at the termination hearing the child could not be

safely returned to her care at that time, satisfying the fourth element of

subsection (h).   Additionally, it is abundantly clear that the mother had not

significantly addressed her mental health issues, as she was once again off of

her medications and not in counseling at the time of the hearing. Under the

circumstances presented, we find the State proved by clear and convincing

evidence the child could not be safely returned to the mother’s care at the time of

the termination hearing.     We therefore agree with the juvenile court that

termination of the mother’s parental rights was proper under Iowa Code section

232.116(1)(h).

      Additionally, although the mother maintains termination of her parental

rights is not in the child’s best interests, we conclude the record clearly

demonstrates otherwise.      In making this determination, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2). Here, it is true that

the child remains in the care of her biological father, but the record reveals the

parents’ relationship has not been a good relationship for either parent.

Moreover, the mother’s lack of insight of her extreme mental health issues—she
                                            6


attempted suicide while this infant child was in her care—demonstrates her

inability to put the needs of her child before her own. Taking into account the

relevant factors, we agree with the juvenile court that termination of the mother’s

parental rights is in the child’s best interests.

       Additionally, the mother further asserts on appeal that the juvenile court

“should have granted an extension of permanency to allow [her] time to return to

Iowa so that she could demonstrate the changes she has made during the

pendency of the court involvement.” “It is well-settled law that we cannot deprive

a child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” In re P.L., 778 N.W.2d 33, 41 (Iowa

2010); see also In re A.B., 815 N.W.2d 764, 778 (Iowa 2012) (noting the parent’s

past conduct is instructive in determining the parent’s future behavior). Children

are not equipped with pause buttons, and the “crucial days of childhood cannot

be suspended while parents experiment with ways to face up to their own

problems.” In re A.C., 415 N.W.2d 609, 613 (Iowa 1987). At some point, as is

the case here, the rights and needs of the child rises above the rights and needs

of the parent. See In re C.S., 776 N.W.2d 297, 299 (Iowa Ct. App. 2009). While

the law requires a “full measure of patience with troubled parents who attempt to

remedy a lack of parenting skills,” this patience has been built into the statutory

scheme of chapter 232. In re C.B., 611 N.W.2d 489, 494 (Iowa 2000). Our

supreme court has stated that “the legislature, in cases meeting the conditions of

[the Iowa Code], has made a categorical determination that the needs of a child

are promoted by termination of parental rights.” In re M.W., 458 N.W.2d 847,
                                        7


850 (Iowa 1990) (discussing Iowa Code section 232.116(1)(e)). The public policy

of the state having been legislatively set, we are obligated to heed the statutory

time periods for reunification. We conclude a grant of an extension of time for

the mother to work toward reunification is not warranted.

      For these reasons, we affirm the order of the juvenile court terminating the

mother’s parental rights.

      AFFIRMED.